Citation Nr: 0619277	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-36 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an effective date prior to July 7, 2003, for 
an award of service connection for post-traumatic stress 
disorder (PTSD).  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to July 
1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an earlier effective date for his 
service connected PTSD.  On his 2003 claim he indicated that 
he had not filed a prior claim for VA benefits.  
Subsequently, he has reported that he contacted what has 
variously been described a Veterans Affairs Office, a 
Veterans Office, or a VA Regional Office, in Texas.  One 
reference is to a Veterans office in Austin, Texas.  He has 
reported that he tried to file a claim in 1993, but was told 
by the personnel at the "Veterans Office" that there was no 
benefit for what he had.

It is possible that there is file that contains a report of 
contact or reference to a telephone call.  Appellant will be 
offered the opportunity to specify where the office was, and 
to identify if possible, whether it was part of the VA or may 
have been some State Service organization.  For instance, it 
is not clear what type of facility the VA may have had in 
Austin in 1993.  In any event, the duty to assist would seem 
to necessitate an attempt to identify and obtain pertinent 
data if possible.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran and 
ask that he provide, with as much 
specificity as possible the location of 
the "VA Office" to which he reportedly 
made contact.  Specifically, the city 
should be identified, an address 
provided if possible, and a report as 
to whether it was actually a VA 
facility or may have been a state 
service organization.  Thereafter, to 
the extent possible, the RO should 
contact the office or offices 
identified and request a records search 
to ascertain if any contact with this 
veteran in 1993 can be confirmed.  If 
appellant fails to provide evidence 
sufficient to make a search, he should 
be so notified and documentation should 
be put in the claims file.  If there is 
contact with a VA office or facility, 
documentation of the contact should be 
placed in the claims file. 

2.	The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); and, Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). .

3.	Thereafter, as indicated, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



